Coyote Resources, Inc. 5490 Longley Lane Reno, Nevada 89511 January 10, 2011 Via Edgar Transmission Securities and Exchange Commission Division of Corporation Finance Washington, DC 20549 Mail Stop 3720 Attn: Larry Spirgel Re:Coyote Resources, Inc. Form 8-K Filed August 18, 2010, as amended File No. 000-52512 Dear Mr. Spirgel: On behalf of Coyote Resources, Inc., a Nevada corporation (the “Company”), and with respect to your letters dated September 16, 2010, November 12, 2010 and December 10, 2010, regarding the Company’s Form 8-K, filed August 18, 2010, as amended with the Securities and Exchange Commission, the Company acknowledges that in responding to the comments in those letters: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under federal securities laws of the United States. Of course, if you should require any additional information or clarification, please do not hesitate to contact the undersigned.Thank you. Sincerely, Coyote Resources, Inc. /s/ Earl Abbot Earl Abbott Chief Executive Officer 1
